Citation Nr: 1419480	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  97-27 712	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether the finding of clear and unmistakable error in the March 8, 2007 rating decision and the subsequent severance of service connection for right wrist ankylosis was proper.

2.  Entitlement to an effective date earlier than December 2, 2006, for the grant of service connection for right wrist ankylosis.

3.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to March 1977, and from August 1980 to August 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2002, March 2007 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  Local jurisdiction over the case was subsequently transferred to the RO in Winston-Salem, North Carolina.

This case was most recently before the Board in March 2012.  At that time, the Board remanded the case for additional development and consideration, and for the issuance of a statement of the case.

The decision below addresses the severance of service connection and earlier effective date claims.  The appeal as to the issue of entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU) is remanded to the RO.



FINDINGS OF FACT

1.  The grant of service connection for right wrist ankylosis, pursuant to a March 2007 rating decision, was clearly and unmistakably erroneous. 

2.  A separate evaluation for right wrist ankylosis prior to December 2, 2006 would be pyramiding.


CONCLUSIONS OF LAW

1.  Service connection for right wrist ankylosis was properly severed, and the criteria for restoration of service connection for the disorder have not been met.  38 U.S.C.A. §§ 1131, 1155, 5109A (West 2002); 38 C.F.R. §§ 3.103, 3.105, 3.303, 3.310, 4.14 (2013). 

2.  The criteria for entitlement to an effective date earlier than December 2, 2006, for the grant of service connection for right wrist ankylosis have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.400, 4.14 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Severance of Service Connection

By way of background, during military service, the Veteran sustained a laceration of his right little finger, resulting in damage to the ulnar nerve.  Service connection for laceration, right little finger postoperative with ankylosis and ulnar nerve involvement was granted by an October 1984 rating decision and a 10 percent evaluation was assigned under Diagnostic Codes 5227-8516.  See 38 C.F.R. §§ 4.71a, 4.124a (2013).  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2013).  The hyphenated diagnostic code in this case indicates that ankylosis of the little finger under Diagnostic Code 5227, was the service-connected disorder, and paralysis of the ulnar nerve under Diagnostic Code 8516, was a residual condition.  Id.  

The rating decision dated in October 1984 that granted service connection for laceration of the right little finger with ulnar nerve involvement reported that there was limitation of extension of the right hand at the wrist joint.  Hypesthesia and hypalgesia were also present along the course of the ulnar nerve distal to the right wrist to the right little finger.  Under the provisions of Diagnostic Code 5227, ankylosis of the little finger is assigned a noncompensable evaluation.  38 C.F.R. § 4.71a.  Accordingly, the Veteran's service-connected disorder was assigned a 10 percent evaluation for mild, incomplete paralysis of the ulnar nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8516. 

The Veteran applied for an increased rating on multiple occasions after October 1984, but these claims were repeatedly denied.  A VA examination in May 1989 found flexion ankylosis in the right 5th finger and partial ankylotic changes in the right wrist due to the Veteran's service-connected ulnar nerve damage.  A rating decision dated in May 1989 denied an increased rating based on these findings. 

On January 22, 1997, VA received a statement from the Veteran requesting a reevaluation for his service-connected "right 5th finger" disability.  An April 1997 rating decision granted a 30 percent evaluation for the disability, effective January 22, 1997, under the same diagnostic codes as previously rated, Diagnostic Codes 5227-8516.  This decision specifically stated that the 30 percent evaluation was "assigned for incomplete paralysis of finger and wrist movements which is moderate.  A higher evaluation of 40 percent is not warranted unless evidence demonstrates incomplete paralysis of finger and wrist movements which is severe."  The Veteran appealed both the evaluation and the effective date assigned by this decision. 

By a March 1998 rating decision, the disability was recharacterized under Diagnostic Code 5156-5309, and the 30 percent disability rating was continued.  In this case, the RO assigned Diagnostic Code 5156-5309, and evaluated the residuals of the Veteran's disability pursuant to the criteria for muscle injuries to Group IX, under 38 C.F.R. § 4.73, Diagnostic Code 5309 (2013). 

In February 1999, the Board issued a decision which denied these appeals.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), which issued a decision in March 2001 that vacated the February 1999 Board decision and remanded the claims for readjudication.  After the Court decision, the claims were remanded by the Board on four separate occasions, in December 2001, January 2004, January 2005, and March 2006. 

In compliance with the March 2006 Board remand, the Veteran was provided with a VA joints examination in December 2006.  With respect to manifestations of the Veteran's wrist, the report stated that the right wrist range of motion was 60 degrees of flexion, with pain at 60 degrees; 30 degrees of extension, without pain; 20 degrees of radial deviation, without pain; and 15 degrees of ulnar deviation, without pain.  There was tenderness at the base of the palm with both radial and ulnar deviation.  Decreased strength in the right wrist with flexion against resistance and pronation, described as "4/5."  Extension was described as "intact," with discomfort.  The examiner stated that "[t]here is no paralysis secondary to his ulnar digital nerve, and I do think he may have some continued weakness with his wrist, at this time."

On the basis of the findings in the December 2006 VA joints examination report, the RO granted service connection for the right wrist disability in a March 8, 2007 rating decision, and recharacterized the disability as "right wrist ankylosis associated with laceration right little finger with ankylosis and digital ulnar nerve involvement."  That rating decision assigned a separate 30 percent evaluation under Diagnostic Code 5214, effective December 2, 2006, the date of the VA joints examination.  The basis for this grant of service connection, and the rating assigned, was that that the findings in the VA joints examination report were equivalent to "favorable [wrist] ankylosis in 20 to 30 degrees of dorsiflexion in your dominant hand." 

An April 2008 Board decision decided the issue of entitlement to an evaluation in excess of 30 percent for laceration of the right little finger with ankylosis and ulnar nerve involvement based on the claim received in January 1997.  The Board concluded that a 40 percent evaluation for impairment of the hand and wrist due to the ulnar nerve was shown.  38 C.F.R. § 4.124a, Diagnostic Code 8516 (2013).  Diagnostic Code 8516 states that disability of the ulnar nerve results in weakness of wrist movement.  38 C.F.R. § 4.124a, Diagnostic Code 8516. 

The Board's finding was consistent of the Veteran's right wrist symptoms, which showed moderate limitation of motion, pain, and slight weakness in December 2006.  The medical evidence of record had repeatedly stated that the Veteran's entire right hand disability is the result of residuals of ulnar nerve damage, and the Veteran's historical disability evaluation, which has been evaluated on the basis of ulnar nerve paralysis from the date of the original grant of service connection until the present has included consideration of the Veteran's right wrist as a result of the service-connected ulnar nerve damage.  As noted above, the April 1997 rating decision specifically stated that the 30 percent evaluation awarded therein was "assigned for incomplete paralysis of finger and wrist movements."  By a rating decision dated in June 2009, the RO implemented the Board's decision and the 40 percent evaluation was granted effective January 22, 1997, the date of receipt of the claim for an increased rating. 

Thus, the evidence of record shows impairment of the right wrist was included in the original grant of service connection in 1984, and the manifestations of the Veteran's right wrist disability have been compensated and were being compensated by a 30 percent evaluation at the time of the March 2007 rating decision when the RO granted "service connection" for a right wrist disorder.  Furthermore, based on the April 2008 decision, a 40 percent evaluation for the Veteran's service-connected right little finger ankylosis, with ulnar nerve involvement was assigned based in part on weakened movement of the right wrist. 

Generally, service connection may be established for disability resulting from personal injury incurred or disease contracted in line of duty, or for aggravation of a pre-existing injury incurred or disease contracted in line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Additionally, service connection may be awarded on a secondary basis.  See 38 C.F.R. § 3.310.

Once service connection has been granted, it can be severed only upon VA's showing that the final rating decision granting service connection was "clearly and unmistakably erroneous," and only after certain procedural safeguards have been met.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(d); Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  Specifically, when severance of service connection is warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The Veteran will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  38 C.F.R. § 3.103(b)(2), 3.105(d); Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991). 

In April 2010, the Board had before it the issue of entitlement to an effective date earlier than December 2, 2006, for the grant of service connection for right wrist ankylosis.  Based on the information detailed above, the Board found that the issue of whether the March 2007 rating decision contained clear and unmistakable error (CUE) was inextricably intertwined with the earlier effective date issue.  Thus, the Board remanded the matter to the RO to consider the issue of whether the March 2007 rating decision which granted service connection for right wrist ankylosis associated with laceration of the right little finger with ankylosis and ulnar nerve involvement, and assigned a separate 30 percent evaluation, contained CUE.

Thereafter, in an April 2010 rating decision, the RO proposed to sever service connection for right wrist ankylosis.  The Veteran was notified of the proposed severance by way of April 2010 and September 2010 letters.  The Veteran's representative disagreed with the proposal and requested a hearing before the RO.  A hearing was scheduled; however, the Veteran failed to report to the hearing.  By a May 2011 rating decision, the RO effectuated the severance of service connection for right wrist ankylosis effective August 1, 2011.  This was on the basis of a finding of CUE in the grant of service connection because the disability evaluation for service-connected right little finger with ankylosis and ulnar nerve involvement already included the limitation of motion in the right wrist.  

After the severance, the Veteran's representative requested another hearing.  Ultimately, a hearing was not held as the representative agreed to an informal conference with the RO in October 2011.  The case was then returned to the Board.  In March 2012, the Board determined that a remand was necessary for the issuance of a statement of the case.  This was so because the representative's disagreement with the severance during the October 2011 informal conference constituted a notice of disagreement with the severance.  See Manlincon v. West, 12 Vet. App. 228 (1999).  On remand, the RO issued a statement of the case in December 2012.  The Veteran timely perfected n appeal in January 2013.  Thus, the issue is properly before the Board.

Initially, with respect to due process, the Board finds that the severance of service connection was procedurally proper.  The RO complied with its notification obligations.  See 38 C.F.R. § 3.105(d).  In this regard, as detailed above, the RO proposed to sever service connection for right wrist ankylosis in the April 2010 rating decision.  The Veteran was advised of the proposed severance by the April 2010 and September 2010 letters.  This correspondence and accompanying rating decision provided an adequate explanation concerning the reasons for the proposed severance, notified him that he had 60 days to submit additional evidence, and that he could request a hearing.  Within the 60-day period, additional argument was submitted by the Veteran's representative and considered by the RO.  Additionally, as to a requested hearing, one was scheduled on two occasions, but ultimately the Veteran's representative agreed to an informal conference with the RO as the Veteran failed to report to the scheduled hearings.  In short, the RO satisfied the procedural requirements of 38 C.F.R. § 3.105(d) in severing service connection and the severance is not void ab initio based on any procedural defect.  As such, no prejudice exists in adjudicating the appeal.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

As to the merits of the severance, service connection will be severed only where evidence establishes that a previous grant of service connection was clearly and unmistakably erroneous, with the burden of proof being upon VA.  Baughman, 1 Vet. App. at 566.  CUE is defined as a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993). 

To determine whether CUE was present in a prior determination, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245(1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts. I t is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991). 

There are differences in application of the standards for severance of service connection and for demonstrating CUE in a prior final VA decision.  See Stallworth v. Nicholson, 20 Vet. App. 482, 488 (2006).  In a severance case, VA is not limited to the law and the record that existed at the time of the original decision in adjudicating a matter of severance of service connection; i.e. the provisions of 38 C.F.R. § 3.105(d) do not limit the reviewable evidence to only that which was before the RO in making its initial service connection award.  Daniels, 10 Vet. App. at 480; see also Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997).  Further, "the severance decision focuses-not on whether the original decision was clearly erroneous-but on whether the current 'evidence establishes that [service connection] is clearly erroneous.'"  Stallworth, 20 Vet. App. at 488 (quoting 38 C.F.R. § 3.105(d)). 

In this case, the Board finds that the severance of service connection for right wrist ankylosis was proper as it is undebatable that there was CUE in the March 8, 2007 rating decision that granted service connection.  The law was incorrectly applied and the result would have been manifestly different but for the error.  See Fugo, 6 Vet. App. at 40.  This is so because the manifestations of the Veteran's right wrist disability have been compensated by the evaluations assigned for laceration, right little finger with ankylosis and ulnar nerve involvement since the date of the grant of service connection.  Significantly, the evaluation of the same disability under various diagnoses is to be avoided, and providing multiple evaluations for the same disability is considered prohibited pyramiding.  38 C.F.R. § 4.14.  As such, 38 C.F.R. § 4.14 prohibits VA from granting a separate evaluation for the same manifestations of the Veteran's right wrist disability.  Reasonable minds cannot differ as to the fact that "service connection" was granted for a disability for which an evaluation was already in effect.  A correct application of 38 C.F.R. § 4.14 at the time of the March 2007 rating decision would have not resulted in a separate evaluation characterized as right wrist ankylosis due to the anti-pyramiding provision.  Accordingly, it was proper for the RO to sever service connection due to CUE under 38 C.F.R. § 3.105(d).

The Board notes that service connection will not be severed when it has been in effect for 10 or more years except upon the showing that the original grant was based on fraud or it is clearly shown from military records that the person concerned did not have the requisite service or character of discharge.  38 C.F.R. § 3.957 (2013).  As service connection for right wrist ankylosis was in effect from December 2006 to August 2011, this provision is not applicable to the Veteran's case.

The Veteran's representative contends that the severance of service connection for right wrist ankylosis is illegal because (1) it does not comply with the evidentiary standard of 38 C.F.R. § 3.105(d) and (2) it violates the fairness principle as outlined by the Court.  The representative does not present any argument as to why the grant of service connection did not constitute pyramiding under 38 C.F.R. § 4.14.

As to the first contention, the representative states that 38 C.F.R. § 3.105(d) does not allow for the government to sever service connection unless the examining physician or physicians or other proper medical authority certifies that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous.  The representative asserts that there is no such certification in the record, therefore, VA may not sever service connection.

Section 3.105(d) necessitates this type of information, but only for severance of service connection that is based on a change in diagnosis.  This provision does not apply to the Veteran's case because service connection was not severed due to a change in diagnosis.  Service connection was severed due to the error of violating the anti-pyramiding rule when a separate evaluation was granted for a disability for which an evaluation was already in effect.  Thus, this contention does not show that the severance was not proper.

Next, the representative states that severance of service connection would not have happened but for the Board getting involved.  According to the representative, because the Board is an appellate body, it was illegal to suggest severance of service connection to the RO and the RO should not have proposed severance.  The representative asserts that the Board only hears issues that are unfavorably decided to the Veteran and that the Board made a negative decision against the Veteran on an issue decided favorably to him.

The representative cites to MacKlem v. Shinseki, 24 Vet. App. 63 (2010).  In that case, the Court reversed a Board decision that found there was no CUE in a prior RO rating decision that severed service connection for a disability.  Id.  In MacKlem, the Court's decision was based, not on the merits of the CUE matter, but on the review and denial of the Veteran's claim by the RO using an invalid procedure.  Id. at 72.  The invalid procedure was the extraordinary award procedure (EAP).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) had invalidated the EAP.  Military Order of the Purple Heart v. Sec'y of Veterans Affairs, 580 F.3d 1293 (Fed. Cir. 2009).  The Federal Circuit held that a VA Fast Letter 07-19 (Aug. 27, 2007) improperly required that all RO decision awarded a lump sum of $250,000 or more be reviewed because the procedures did not comport with the regulations, including 38 C.F.R. § 3.103(c), and the requirements of the Administrative Procedure Act.  Id. at 1297.

The Board does not find MacKlem controlling in the Veteran's case.  That case involved a review of a proposed decision favorable to the Veteran under the EAP.  Additionally, the review was without the knowledge and participation of the claimant.  These circumstances are not similar to the Veteran's case.  There was no proposed favorable decision, EAP review or a secret review without the Veteran's knowledge and participation.  Thus, MacKlem does not apply here.

Significantly, as detailed previously, the procedures for severing service connection were followed and the Veteran was able to participate in the process with the assistance of an attorney representative.  See 38 C.F.R. § 3.105(d).  Additionally, the provisions pertaining to severance of service connection presupposes that the matter will be raised sua sponte by VA and that there will be adequate notice and an opportunity for a hearing, even if the revision is unfavorable to the claimant.  See 38 C.F.R. § 3.103(b)(2).  

Moreover, the Board is not prohibited from raising a matter of CUE, particularly when the issue is reasonably raised by the record and is inextricably intertwined with an issue on appeal, as is the case here in regard to the issue of entitlement to an earlier effective date for the grant of service connection for right wrist ankylosis.  See, e.g., 38 C.F.R. § 20.1407 (2013) (motions to revise Board decisions based on motions by the Board).  

Furthermore, the Board did not sever service connection for right wrist ankylosis in the first instance.  Instead, the RO proposed severance, effectuated the severance, and the Veteran followed with a properly perfected appeal of the issue allowing for one review on appeal by the Board.  Cf. Murphy v. Shinseki, No. 12-1700 (U.S. Vet. App. Apr. 4, 2014) (Board erred by effectively reducing a rating evaluation without complying with the substantive regulatory requirements applicable in every reduction case).  Because the issue of CUE was inextricably intertwined with an issue on appeal to the Board and because all of the regulatory requirements for severance of service connection were met, the representative's second contention fails to show that the severance was not proper.

In sum, service connection for right wrist ankylosis was properly severed due to CUE in the March 8, 2007 rating decision, and the criteria for restoration of service connection for the disorder have not been met.

Effective Date

As noted previously, service connection for right wrist ankylosis was granted in a March 2007 rating decision and made effective as of December 2, 2006.  Generally, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013).  The Veteran's representative contends that an effective date of January 1997 is warranted because that is when a claim for an increased rating was filed.

Here, the Board finds that an effective date earlier than December 2, 2006, is not warranted as a matter of law.  Even if the award arose from an earlier filed claim, for the reasons detailed in the severance section, an earlier effective date is not warranted because to do so would be pyramiding a disability evaluation, which is prohibited under 38 C.F.R. § 4.14.  Therefore, this claim must be denied as the law is dispositive.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because entitlement to the benefit claimed cannot be established, VA's duties to notify and assist are not applicable to this claim.  See 38 C.F.R. §§ 3.159(b)(3)(ii), (d)(3) (2013).



ORDER

The severance of service connection for right wrist ankylosis, effective August 1, 2011, was proper, and restoration of service connection is for the disorder is denied. 

An effective date earlier than December 2, 2006, for the grant of service connection for right wrist ankylosis, is denied.


REMAND

In regard to the issue of entitlement to TDIU, the Board remanded the claim in March 2012 to afford the Veteran a VA examination to determine the effects of his service-connected disabilities on his ability to secure and follow substantially gainful employment.  See 38 C.F.R. § 4.16 (2013).  In scheduling the examination, the RO was to notify the Veteran that it was his responsibility to report for a scheduled examination and to cooperate in the development with the claim.  He was to be notified that failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2013).  

When the claim was in remand status, VA examinations were scheduled for January 2013.  The Veteran failed to report to the examinations.  It appears that examinations were subsequently scheduled for later dates and either the Veteran did not report to the examinations or they were canceled by the RO.  In October 2013, the Veteran explained that he was unable to attend the January 2013 examinations because a transportation service for veterans indicated they lacked room that day and did not serve the Veteran's area.  The Veteran recalled that VA personnel informed him that the examinations would be rescheduled.  He indicated that he had a few other communications with VA personnel but that no examinations were ever rescheduled.  The Veteran maintained it was not his fault concerning the examinations.  The Veteran's representative requested that RO reschedule the Veteran's examinations.

In this case, the Board finds that the Veteran had good cause for failing to report to the scheduled VA examinations.  See 38 C.F.R. § 3.655(a).  He planned on attending the examinations, but he was unable to due to unforeseen circumstances.  The Veteran indicated that he would attend a rescheduled examination and he has a long history of reporting to VA examinations.  Thus, the Board finds is necessary to remand the claim to afford the Veteran a VA examination to determine the effects of his service-connected disabilities on his ability to secure and follow substantially gainful employment.

Accordingly, this case is remanded for the following actions:

1.  The RO must afford the Veteran an examination to determine the effects of his service-connected disabilities on his ability to maintain employment consistent with his education and occupational experience.  The claims file must be made available to the examiner for review in conjunction with the examination, including evidence in the electronic claims file.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on a review of the case and the claims file, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience, without consideration of the Veteran's age and nonservice-connected disorders.  Additionally, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment consistent with his education and occupational experience. 

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

2.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  After the requested examination has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  An examination report must be returned to the examiner if it is deficient in any manner and the RO must implement corrective procedures at once.

4.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim.  If, in the course of adjudicating the claim of a total disability rating based on individual unemployability, the RO finds that the Veteran does not meet the rating criteria under 38 C.F.R. § 4.16(a), but his service-connected disabilities prevent him from following a substantially gainful occupation, the RO must refer the appeal to the Chief Benefits Director or the Director, Compensation and Pension Service, for extraschedular consideration.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


